Citation Nr: 1731259	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-30 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to April 1944.  The Veteran died in March 2007.  The Appellant is his surviving spouse.     

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The RO, in pertinent part, denied DIC under 38 U.S.C.A. § 1151.  

The Board remanded the matter in April 2011 and May 2012 for further development and adjudication.


FINDINGS OF FACT

The Veteran's death was not caused by any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care, or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 1151 for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2015); 
38 C.F.R. §§ 3.102, 3.361 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, the Veteran died in March 2007.  His death certificate lists the immediate cause of death as cardiopulmonary arrest.  Underlying causes were listed as severe chronic obstructive pulmonary disease and tobacco addiction.  The Appellant contends that DIC benefits should be awarded in this case pursuant to 38 U.S.C.A. 
§ 1151.  As the Appellant does not assert that the cause of the Veteran's death was due to a service-connected disability, and the record does not suggest otherwise, the Board need not explore entitlement to service connection for the cause of the Veteran's death.  The Board notes the issue of service connection for the cause of the Veteran's death was previously denied and not appealed by the Appellant.  See May 2008 Rating Decision. 

Under the applicable criteria, DIC under 38 U.S.C.A. Chapter 13 shall be awarded for a qualifying death of a veteran in the same manner as if such death were service-connected.  A qualifying death is one that is not the result of the veteran's willful misconduct, and the proximate cause of the death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's death.  Merely showing that a veteran received care or treatment and that the veteran died does not establish cause. 
38 C.F.R. § 3.361 (c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c)(2).

Death caused by the veteran's failure to follow properly given medical instructions is not caused by the medical treatment.  38 C.F.R. § 3.361 (c)(3).  The proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause. 3 8 C.F.R. § 3.361 (d). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's death, it must be shown that the medical treatment caused the veteran's death (as explained in 38 C.F.R. § 3.361 ( c)); and that VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the medical treatment without the veteran's, or in appropriate cases the veteran's representative's, informed consent.  38 C.F.R. 
 § 3.361(d)(1). 

Whether the proximate cause of the veteran's death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was a type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 . 38 C.F.R. § 3.361 (d)(2). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54  .

Here, the Appellant contends that the Veteran's death was caused by medications (specifically Metoprolol and Morphine) given to the Veteran by VA, or contract providers under VA direction, caused his death.  See June 2008 notice of disagreement.  She does not assert, and the below-described evidence does not otherwise reflect, that the Veteran's death was due to an event not reasonably foreseeable.  Specifically, the Appellant claims that medications given by a contract agency under Veterans Hospital Administration (VHA) exacerbated his COPD, which contributed to his cardiopulmonary arrest and "quickened" his death.  

Turning to the medical evidence of record, an October 2007 letter from a VA doctor (Dr. JM) indicated that the Veteran had been a patient.  Dr. JM stated that among other conditions, the Veteran had COPD and congestive heart failure (CHF) and died from cardiorespiratory arrest.  He further noted that many of the Veteran's medical conditions required that he be treated with several medications, two of which (Morphine Sulfate and Metoprolol) were more likely than not to have contributed to his death.  Dr. JM concluded that while the medications were needed for other medical conditions, both medications could exacerbate COPD, which could contribute to cardiopulmonary arrest. 
 
A VA medical opinion was sought in April 2008.  The examiner reviewed the claims file, particularly the 2007 letter noted above.  The examiner stated the Veteran had been placed on Metoprolol for improvement of cardiac function in the setting of cardiomyopathy, which is usually indicated although there were certain cautions that were used when using the medication especially with COPD.  The examiner noted that hospitalization notes from the previous year showed that Metoprolol was stopped at the time the Veteran was in acute CHF exacerbation.  He was later restarted by Hospice, though the exact duration was unclear.  The examiner stated that the exact quantification of the exacerbation of COPD in this setting was very difficult to quantify as it was more of a theoretical risk than a frequently observed risk because this was not usually done in the setting of an acute exacerbation.  However, in chronic well-managed cardiac disease, this was often the case as it tended to improve symptoms.  Regarding Morphine Sulfate, the examiner noted it was usually the case that if the Veteran was in chronic pain or in severe respiratory distress, Morphine could be used to help this.  The quantity of Morphine given was not available at that time and the examiner did not know whether the quantity was more than the Veteran could tolerate or whether it actually contributed to his demise.  

The examiner indicated that in general, given that the Veteran was on Hospice care, it shifted the Veteran's goals of care, which were more palliative and to make the Veteran more comfortable rather than prolong life.  The examiner noted it was not clear if this was the exact goal of the Hospice in the Northern California VA system, but the general understanding if these medications were used, and there was an active assessment that these medications were necessary to relieve the Veteran's discomfort, then these would have been appropriate uses of both of these medications at that time.  The examiner concluded that based on the available records, there did not appear to be evidence of carelessness, negligence, error in judgment or similar incident of fault on the part of VA in furnishing the care for this Veteran.  The examiner reasoned that given the Veteran was already on Hospice for at least several months, the events that were leading to his demise were already predicted and his underlying disease was already considered to be so severe that his providers were focusing more on relief of discomfort rather than on prolonging life.  Thus, these medications were prescribed in most part in an appropriate fashion. 

In August 2011, further opinion was sought.  The examiner indicated that he had little to add to the report provided above.   The examiner noted that no records of doses of medications given close to the time of death were located in the claim folder  and thus, the examiner was unable to opine whether medications were prescribed or administered in doses that exceeded what reasonably could have been provided to the Veteran to relieve discomfort, without resorting to speculation.  However, the examiner indicated he could state the following, which may bear upon the case: the death certificate did not mention medications contributing to the Veteran's death; death occurred at his own residence and no autopsy was performed; and the death certificate was signed by Dr. JM who wrote the October 2007 letter.  The examiner further noted that Dr. JM did not provide any documentation with his October 2007 opinion, to include any specific doses of medication and the Veteran was not under his direct care at the time of his death.  

The examiner stated that a review of prescription records revealed the Veteran was receiving Metoprolol in doses of 50 to 100 milligrams per day for much, if not most of the four years preceding his death, both as an inpatient and outpatient.  Metoprolol in these dose was standard treatment for hypertension and to control atrial fibrillation, both of which the Veteran had in addition to cardiomyopathy and CHF.  The examiner noted that though the Veteran had severe chronic obstructive pulmonary disease, there was no mention of any of his many past doses of Metoprolol exacerbating his lung disease.  Although Metoprolol could sometimes worsen bronchospasm, it was typically continued anyway because of its cardiovascular benefits and was more of a theoretical consideration in this case.  The examiner considered it highly unlikely that Metoprolol contributed to a pulmonary death in the Veteran, who had received it for many years prior to his death.   

The examiner also indicated that the Veteran had received intravenous Morphine in the past (example in 2006) up to 2 milligrams without recorded respiratory problems.  The examiner stated that Morphine Sulfate, given orally or intravenously, is often used for dyspnea control and patient comfort, especially in hospice settings, where patient comfort was a higher priority than prolonging life.  Thus, Morphine sulfate was not specifically contraindicated (and may be helpful) in symptomatic obstructive lung disease, though doses needed to be titrated to avoid excessive respiratory depression.  The examiner concluded that he agreed with the prior examiner that there was no evidence in the claim folder that the care provided involved any lack of skill, negligence or other departure from accepted standards of care. 

In May 2014, the examiner submitted an addendum opinion after re-review of the claim folder, which was supplemented with records of private nursing home and home hospice records dating from 2006 and early 2007.  The examiner indicated that one year prior to the Veteran's death, he was hospitalized at David Grant Medical Center at Travel Air Force Base in April 2006, then transferred briefly to an inpatient hospice at Fairfield Nursing Center, and then transferred to a home hospice program administered by Sutter North Medical Foundation.  The examiner noted that after reviewing the additional records his conclusion remained unchanged.   He expanded his original comments as follows. 

The examiner stated that although the Veteran was prescribed a number of  medications, including oral/sublingual morphine (Roxanol) on an as-needed basis (with a flexible dose range and regimen that is standard for hospice programs prioritizing comfort), there was no record that he received Morphine on the day of death.  Nor did the record reflect that medical personnel were present or administered medication at the time of death.  He was seen several hours earlier that day by a health worker associated with Sutter North Medical Foundation, who did not record administering any medications and wrote "No pain meds used - per pt choice".  According to the hospice discharge report, the Veteran was said to have died "quickly and peacefully with family present" and with family expressing
"deep appreciation for hospice care and support."  A nurse who visited him and his family after they notified the hospice team of his death recorded disposing of 60 mL of Roxanol (which is equivalent to 1200mg of morphine, or two unused bottles). According to a statement by JJ on Aug 10, 2007, from Sutter North Medical Foundation, intramuscular morphine was neither ordered nor given while under their care in the hospice program.  The examiner noted that records of prior home visits suggested that the Veteran did receive low oral or sublingual doses of Morphine occasionally, but usually declined to use it on his own for relief of pain, dyspnea, or difficulty sleeping.  

The examiner again noted the October 2007 letter from Dr. JM indicating that the
Morphine and Metoprolol more likely than not contributed to the Veteran's death, contained no documentation, no doses were specified, and the doctor was not present at the time of death, which occurred at the Veteran's home.  The examiner stated that the Veteran was in a home hospice care program in which he had been
recertified as having a terminal illness in the month prior to his death and per available records, Dr.  JM last certified him for hospice and as having a life expectancy of less than six months in August of 2006, which meant the Veteran  slightly exceeded expectations by living through March of 2007.

The examiner indicated that a review of the prescription records revealed that the Veteran was receiving Metoprolol in doses of 50 to 100 mg per day for much of the 4 years preceding his death, both as an inpatient and outpatient.  While enrolled in the hospice program in the year prior to his death, he was on and off Metoprolol, and his compliance with this and other recommended medications varied, as he took medications primarily for comfort.  The examiner stated that Metoprolol in these doses was a standard treatment for hypertension and for rate control of atrial fibrillation, both of which were chronic conditions in this Veteran, in addition to
severe cardiomyopathy and congestive heart failure (with left ventricular ejection fraction measure at just 20% in 2006), for which Metoprolol also is often given. Though the Veteran had severe COPD (with FEV1 of -0.9 L) during this time,
there was no mention of any of his many past doses of Metoprolol exacerbating his lung disease.   The examiner noted that although Metoprolol sometimes could worsen bronchospasm, it was typically continued anyway for its cardiovascular benefits, and was more of a theoretical consideration here.  Thus, he considered it highly unlikely that Metoprolol contributed to the death of the Veteran, who had received it for many years prior to death.

The examiner concluded that upon review of the additional records provided, he agreed with his prior conclusion that there was no evidence in the claim folder that the care provided involved any lack of skill, negligence or other departure from accepted standards of care, and specifically, that there was no evidence that Morphine or Metoprolol caused his death.

The Board finds that the 2008, 2011, and 2014 VA examiners' opinion when viewed in the aggregate, found no causal connection between the Veteran's death and any hospital care, medical or surgical treatment, or examination furnished by VA, to be of great probative value.  These opinions, and most notably the 2014 opinion, were based upon a review of the medical records, included a discussion of relevant facts, and provided an informed rationale with citations to the record and pertinent standards of care in prescribing medication.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). 

The Appellant has been accorded ample opportunity to furnish a competent medical opinion in support of her § 1151 claim; she has not done so.  See 38 U.S.C.A. 
§ 5107(a) (it is a claimant's responsibility to support a claim for VA benefits).   The October 2007 letter from Dr. JM was expressed in speculative language  and did not  provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28   (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Additionally, it was not supported with any documentary evidence and a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  As to the Appellant's specific contentions, she does not possess the requisite medical expertise necessary to assess the appropriateness of medical treatment furnished.  

Accordingly, for reasons outlined above, the Board concludes that the preponderance of the evidence is against the claim for DIC under the provisions of 38 U.S.C.A. §  1151 for the cause of the Veteran's death based on VA treatment.  Thus, the benefit of the doubt rule does not apply, and the benefit sought on appeal is denied.  38 C.F.R. § 3.102


ORDER

Entitlement to DIC under 38 U.S.C.A. §  1151  for cause of the Veteran's death is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


